Citation Nr: 0202819	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  00-21 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left ankle fracture.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right wrist fracture.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbosacral spine.

4.  Entitlement to an evaluation in excess of 60 percent for 
hypertension with coronary artery disease, status post 
myocardial infarction

5.  Entitlement to service connection for right ear hearing 
loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to September 
1969 and from June 1984 to January 2000.

This appeal arose from a May 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
the residuals of left ankle and right wrist fractures, 
degenerative disc disease (DDD) of the low back and 
hypertension with coronary artery disease.  Each of these 
disabilities was assigned a 10 percent disability evaluation.  
This decision also denied entitlement to service connection 
for right ear hearing loss.  In approximately July 2000, this 
case was transferred to the Indianapolis, Indiana RO.  In 
December 2000, the veteran testified at a personal hearing at 
the RO.  In June 2001, the hearing officer issued a decision 
which, in pertinent part, granted service connection for left 
ear hearing loss, evaluated as noncompensable, increased the 
evaluations assigned for the DDD of the lumbar spine to 20 
percent and for hypertension, and coronary artery disease 
(CAD), status post myocardial infarction 


(MI), to 60 percent, effective the day following the 
veteran's separation from service.  This decision confirmed 
the evaluations assigned to the left ankle and right wrist 
fracture residuals and continued to deny entitlement to 
service connection for right ear hearing loss.  


FINDING OF FACT

On March 7, 2002, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through the RO, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.




                                                           
ORDER

The appeal is dismissed.



		
                                            BARBARA B. 
COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



